Stow, C. J.
Tbe bill in this case was for tbe foreclosure of a mortgage ; tbe defendant interposed a frivolous demurrer, which having been overruled, and be neglecting to answer, a decree jyro confesso was taken. From this decree tbe defendant has appealed to this court.
I do not understand that it is pretended that tbe decree ought to be reversed, and tbe only question with us is, with what penalty it shall be affirmed. Tbe appeal has evidently been brought, either for tbe purpose of annoying tbe complainant, or for delay, and in either case tbe defendant should be subjected to tbe highest penalty which we are authorized to impose. It may be,a public benefit for parties to understand, that if they will harass their opponents with vexatious litigation, or if, on speculation, they think it an object to avail themselves of what is called the law’s delay, they must do so at their peril and expect no lenity from this court. In this case the statute authorizes us to award twenty-five per cent, damages and costs, and with which the decree is to be affirmed.
Decree affirmed, with twenty-five per cent, damages and costs.